Citation Nr: 0108593	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  97-24 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than March 29, 
1979, for the grant of service connection for residuals of 
injury, compression fracture L1-L2 with degenerative joint 
disease of the lumbar spine and prominent spondylosis 
deformans involving L1-L3.

2.  Entitlement to an evaluation in excess of 20 percent 
prior to October 23, 1996, for residuals of injury, 
compression fracture L1-L2 with degenerative joint disease of 
the lumbar spine and prominent spondylosis deformans 
involving L1-L3.

3.  Entitlement to an increased evaluation for residuals of 
injury, compression fracture L1-L2 with degenerative joint 
disease of the lumbar spine and prominent spondylosis 
deformans involving L1-L3, currently evaluated as 50 percent 
disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 1997 and August 1998 rating 
decisions of the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the April 1997 rating 
decision, the RO granted an increased evaluation from 
10 percent to 40 percent for residuals of injury, compression 
fracture L1-L2 with degenerative joint disease of the lumbar 
spine and prominent spondylosis deformans involving L1-L3, 
effective October 23, 1996.  In the August 1998 rating 
decision, the RO determined that the November 1994 rating 
decision was clearly and unmistakably erroneous in assigning 
a noncompensable evaluation from March 29, 1979, and a 
10 percent evaluation from January 9, 1991, and assigned a 
20 percent evaluation from March 29, 1979 to October 22, 
1996, and assigned a 50 percent evaluation from October 23, 
1996.

The Board notes that the August 1998 rating decision also 
denied entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability; however, the veteran did not appeal that 
part of the decision and thus that claim is not part of the 
current appellate review.

In October 1999, the veteran filed claims for entitlement to 
service connection for diabetes and entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability.  As these claims have been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring them to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

In October 2000 the veteran testified before the undersigned 
Board Member sitting in the RO; a transcript of that hearing 
is unavailable because of equipment malfunction.  
Consequently, in January 2001, the veteran again testified at 
a personal video conference hearing before the undersigned 
Board Member; a transcript of which has been associated with 
the claims file.

The issues of entitlement to an evaluation in excess of 
20 percent prior to October 23, 1996, for residuals of 
injury, compression fracture L1-L2 with degenerative joint 
disease of the lumbar spine and prominent spondylosis 
deformans involving L1-L3 and entitlement to an evaluation in 
excess of 50 percent as of October 23, 1996, for residuals of 
injury, compression fracture L1-L2 with degenerative joint 
disease of the lumbar spine and prominent spondylosis 
deformans involving L1-L3, are addressed in the remand 
portion of this decision.


FINDING OF FACT

An original claim for service connection for a back injury 
was received at the RO on March 29, 1979.


CONCLUSION OF LAW

The legal criteria have not been met for an effective date 
earlier than March 29, 1979, for the grant of service 
connection for residuals of injury, compression fracture L1-
L2 with degenerative joint disease of the lumbar spine and 
prominent spondylosis deformans involving L1-L3.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On March 29, 1979, the veteran submitted an original claim 
for service connection for a back injury.  In support of his 
claim, he subsequently submitted private medical reports, 
dated from September 1978.

In a May 1979 rating decision, the RO denied service 
connection for compression fracture, L1-L2, with possible 
herniated nucleus pulposus.  The RO issued a notification 
letter in June 1979.  The veteran submitted additional 
evidence and in an April 1980 letter, the RO stated that the 
evidence the veteran had submitted did not warrant a change 
in the prior denial of service connection for a back 
condition.

In August 1985, the veteran submitted a statement asserting 
he had never been notified as to his claim for service 
connection for a back injury.  The RO issued a letter in 
September 1985, stating that he had been notified of the 
denials and that if he had any new and material evidence, he 
should submit it.

In August 1987, the veteran submitted a claim for service 
connection for a low back condition.  That same month, the RO 
notified the veteran that he had not submitted new and 
material evidence and that the denial for service connection 
was continued.

In January 1991, the veteran submitted a petition to reopen 
his claim for service connection for his low back disability.  
The RO issued a decision that same month, stating that the 
denial was continued.  The veteran appealed.  In an October 
1994 decision, the Board determined that the RO had not 
properly notified the veteran of the May 1979 denial of 
service connection for residuals of a low back injury and, 
therefore, because that claim was still pending, it was 
considered de novo.  The Board granted service connection for 
a chronic low back disorder and determined that the date of 
receipt of claim was March 29, 1979.  

A July 1991 VA examination report shows the veteran reported 
that the pain in his back radiated to his lower extremities.  
Following a physical examination, the examiner entered 
diagnoses of history of acute sprain of the lumbar spine, 
chronic lumbosacral sprain, and possible sciatica involving 
both lower extremities.

In a November 1994 rating decision, the RO effectuated the 
Board's decision and granted service connection for 
residuals, injury, with fracture L1-L2 with traumatic 
arthritis.  The RO assigned a noncompensable evaluation from 
March 29, 1979, and a 10 percent evaluation from January 9, 
1991.  The veteran submitted a notice of disagreement in 
August 1995, and the RO issued a statement of the case in 
December 1995.  The veteran did not submit a substantive 
appeal, and thus that decision became final.  38 C.F.R. 
§§ 20.200, 20.202, 20.302(b), 20.1103 (2000)

On October 23, 1996, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein he stated his file was 
missing three key pieces of evidence, which made it 
impossible for him to have written an appeal as to the 
November 1994 rating decision.  He stated there was evidence 
which showed that his disability evaluation "was wrong" and 
that it should be rated higher.

The veteran underwent a VA examination in January 1997, and 
in an April 1997 rating decision, the RO granted an increased 
evaluation to 40 percent for residuals of injury, compression 
fracture L1-L2 with degenerative joint disease of the lumbar 
spine and prominent spondylosis deformans involving L1-L3, 
effective October 23, 1996.  

In February 1998, the veteran presented oral testimony before 
a Decision Review Officer at the RO.  In an August 1998 
rating decision, the Decision Review Officer determined that 
the November 1994 rating decision was clearly and 
unmistakably erroneous in assigning the noncompensable 
evaluation, effective March 29, 1979, and in assigning the 
10 percent evaluation, effective January 9, 1991.  The 
Decision Review Officer then granted a 20 percent evaluation, 
effective March 29, 1979, and granted a 50 percent 
evaluation, effective October 23, 1996.

In October 1999, the veteran presented oral testimony before 
a Decision Review Officer at the RO.  He stated he felt 
service connection should be granted as of 1965, based upon 
when the compression fracture occurred.  He quoted 
38 U.S.C.A. § 1131 (West 1991) for his proposition that an 
earlier effective date was warranted.  Specifically, he 
stated that that statute allowed him to be paid from the time 
of incurrence of the back injury.  The veteran acknowledged 
that the first claim he filed with VA was in March 1979.

In October 2000 and January 2001, the veteran testified at 
personal hearings before the undersigned Board Member.  As to 
the claim that is being adjudicated, the veteran asserted 
that the application of 38 U.S.C.A. § 1110 requires an 
effective date of 1965 for the grant of service connection 
for his low back disorder.

II.  Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2000).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400 (emphasis added).

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2000) 
(emphasis added).


III.  Duty to Assist

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to the claim, and expanded the VA's duty to 
notify the veteran and the representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

The Board finds that VA has met its duty to assist as to the 
claim it is adjudicating.  There is no additional development 
that VA could do that would assist the veteran in obtaining 
an effective date earlier than March 29, 1979, for the grant 
of service connection for residuals of injury, compression 
fracture L1-L2 with degenerative joint disease of the lumbar 
spine and prominent spondylosis deformans involving L1-L3.  
Specifically, the veteran has admitted he did not file a 
claim with VA regarding disability benefits until March 1979.  
Therefore, the Board finds that all facts have been developed 
to the extent possible.

Because the Board is remanding the other two claims on 
appeal, it need not address whether VA has met its duty to 
assist as to those claims, as the purpose of the remand will 
be to meet such duty.

IV.  Analysis

Service connection was granted for residuals of injury, 
compression fracture L1-L2 with degenerative joint disease of 
the lumbar spine and prominent spondylosis deformans 
involving L1-L3, effective March 29, 1979.  The veteran 
claims that service connection should be granted from 1966, 
which was when he was discharged from service, as that is the 
time that he incurred the disability.

After having carefully reviewed the evidence of record, the 
Board finds that entitlement to an effective date earlier 
than March 29, 1979, for the grant of service connection for 
residuals, injury, compression fracture L1-L2 with 
degenerative joint disease of the lumbar spine and prominent 
spondylosis deformans involving L1-L3, is legally impossible.  
The reasons follow.

The record reflects that the veteran was discharged from 
service on November 23, 1966.  A VA Form 21-526, Veteran's 
Application for Compensation or Pension, was received by the 
veteran on March 29, 1979.  The veteran has admitted that he 
did not submit a claim for service connection for a low back 
disorder prior to this date.

The date of March 29, 1979, far exceeds the one-year period 
following his discharge from service, and would not allow an 
effective date of November 1966 for the grant of service 
connection.  The effective date of March 29, 1979, was 
assigned by means of an October 1994 Board decision.  There, 
the Board granted service connection for a low back disorder 
and stated that the effective date should be the date the 
veteran filed his original claim for service connection.  The 
RO effectuated such grant in its November 1994 rating 
decision.

Applying the regulations cited above, the veteran is not 
entitled to an effective date earlier than March 29, 1979, 
for the grant of service connection for residuals of injury, 
compression fracture L1-L2 with degenerative joint disease of 
the lumbar spine and prominent spondylosis deformans 
involving L1-L3.  The regulation states that if the claim is 
not received within one year following separation from 
service, which is clearly not the case, as the veteran 
submitted his original claim more than 12 years following his 
discharge from service, the effective date is the date of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(ii).  Even if the date entitlement 
arose were prior to March 29, 1979, the date of claim is 
March 29, 1979, and, thus, the later date is the date of 
claim-March 29, 1979.  See id.; see also 38 U.S.C.A. 
§ 5110(a) (effective date of original claim shall not be 
earlier than the date of receipt of application therefor).

The Board is aware that the veteran has asserted that since 
the injury to his back was incurred in service, the effective 
date should be based upon the date of incurrence.  He has 
cited to 38 U.S.C.A. §§ 1110 and 1131 for the basis that he 
should be granted an effective date of 1965 or 1966.  Under 
those statutes, it states the following, in part:

For disability resulting from personal 
injury suffered or disease contracted in 
line of duty, or for aggravation of a 
preexisting injury suffered or disease 
contracted in line of duty, in the active 
military, naval, or air 
service, . . . the United States will pay 
to any veteran thus disabled and who was 
discharged or released under conditions 
other than dishonorable from the period 
of service in which said injury or 
disease was incurred, or preexisting 
injury or disease was aggravated, 
compensation as provided in this 
subchapter, but no compensation shall be 
paid if the disability is a result of the 
veteran's own willful misconduct or abuse 
of alcohol or drugs. 

Id.  These statutes address only the issue of entitlement to 
service connection-not the effective date once service 
connection is determined.  As stated above, effective dates 
are governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, 
which application of such do not warrant an effective date 
earlier than March 29, 1979, for the grant of service 
connection for residuals of injury, compression fracture L1-
L2 with degenerative joint disease of the lumbar spine and 
prominent spondylosis deformans involving L1-L3.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  In fact, an 
effective date earlier than March 29, 1979, is legally 
impossible.  See id.  Since the veteran did not file his 
claim within one year following his discharge from service in 
November 1966 (here, November 1967), the effective date 
cannot be any earlier than March 29, 1979.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that in a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than March 29, 1979, 
for the grant of service connection for residuals of injury, 
compression fracture L1-L2 with degenerative joint disease of 
the lumbar spine and prominent spondylosis deformans 
involving L1-L3, is denied.


REMAND

The veteran claims that an evaluation in excess of 20 percent 
for his service-connected residuals of injury, compression 
fracture L1-L2 with degenerative joint disease of the lumbar 
spine and prominent spondylosis deformans involving L1-L3, is 
warranted prior to October 23, 1996, and that an evaluation 
in excess of 50 percent is warranted as of October 23, 1996.  

The veteran underwent a VA examination in January 1997.  At 
that time, he stated he was being followed at the VA 
outpatient clinic for his chronic low back pain and received 
physical therapy there with good response.  He also reported 
in his October 1996 statement in support of claim that he had 
seen a VA doctor at the clinic in El Paso in April 1996.  The 
Board notes that an attempt to obtain those records has not 
been made.

Additionally, when the veteran testified at a personal 
hearing before the undersigned Board Member in January 2001, 
he stated he had received treatment for his service-connected 
residuals of injury, compression fracture L1-L2 with 
degenerative joint disease of the lumbar spine and prominent 
spondylosis deformans involving L1-L3, in October and 
November 2000.

The Board finds that the RO should associate all the 
veteran's outpatient treatment records with the claims file, 
as VA has been put on notice of the existence of VA treatment 
records that are relevant to these issues on appeal.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, the Board notes that the last examination 
conducted related to the veteran's service-connected 
disability was in January 1997 and finds that another 
examination would be helpful in determining the current level 
of his disability.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his residuals 
injury, compression fracture L1-L2 with 
degenerative joint disease of the lumbar 
spine and prominent spondylosis deformans 
involving L1-L3.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If the RO cannot obtain any of 
the medical records indicated by the 
veteran, it should follow the proper 
procedures under the Veterans Claims 
Assistance Act.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment reports, to 
include those addressed above.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the severity of his service-
connected residuals of injury, 
compression fracture L1-L2 with 
degenerative joint disease of the lumbar 
spine and prominent spondylosis deformans 
involving L1-L3.  The examiner should 
record all pertinent medical complaints, 
symptoms, and clinical findings, to 
include range of motion of the lumbar 
spine and answer the following questions:

(a) Does the service-connected low back 
disorder cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the examiner must so 
indicate.

(b) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected low back 
disorder, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should verify that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to an evaluation in excess of 
20 percent prior to October 23, 1996, for 
residuals of injury, compression fracture 
L1-L2 with degenerative joint disease of 
the lumbar spine and prominent 
spondylosis deformans involving L1-L3, 
and entitlement to an evaluation in 
excess of 50 percent as of October 23, 
1996, for residuals of injury, 
compression fracture L1-L2 with 
degenerative joint disease of the lumbar 
spine and prominent spondylosis deformans 
involving L1-L3.  The RO should also 
apply the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995) and 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2000) in determining 
whether increased evaluations are 
warranted.  

If the benefits sought on appeal remain denied, the veteran 
should be provided with a supplemental statement of the case.  
The supplemental statement of the case must contain notice of 
all relevant actions taken on the veteran's VA claims for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal and not previously provided.  An 
appropriate period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

